Citation Nr: 1013071	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-06 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from January 1969 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in October 2009.  A transcript of his 
hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record in this case includes a May 2008 Social Security 
Administration (SSA) decision which granted disability 
benefits to the Veteran.  The basis for his receipt of SSA 
disability benefits is not entirely clear; however, 
hypertension is among the disabilities listed in the SSA 
decision.  At his October 2009 hearing the Veteran cited his 
receipt of SSA disability benefits in support of his claim 
for a higher evaluation for his service-connected 
hypertension.  Records held by SSA may relate to the instant 
appeal.  As such, remand for SSA records is warranted.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Accordingly, on remand, the RO/AMC must contact SSA and 
obtain the Veteran's complete SSA records, including any 
administrative decision(s) on his application for SSA 
disability benefits and all underlying medical records.

In light of the above discussion, the case is REMANDED for 
the following action:

1.  Contact the Social Security 
Administration (SSA) and request a copy 
of the Veteran's complete SSA disability 
benefits file, including any 
administrative decision(s) on the 
Veteran's application for SSA disability 
benefits and all of the underlying 
medical records.  A copy of any 
response(s) from SSA, to include a 
negative reply, should be included in 
the claims file.  All records provided 
by SSA also should be included in the 
claims file.

2.  Thereafter, readjudicate the claim 
on appeal.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


